REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.
The following is an examiner’s statement of reasons for allowance.
Response to Amendment
	Applicant’s amendment and remarks filed February 17, 2022, are responsive to the office action mailed December 17, 2021.  Claims 1-20 were previously pending and claims 1, 4-5, 8-9, 11-12, 15, and 18-20, have been amended.  Those amendments have been entered and this notice of allowance is issued pursuant to the entry of those amendments.  Claims 1-20 are currently pending.
Pertaining to double patenting rejection in the previous office action
Claims 1-6, 8-13, and 15-20, were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-11, 13, and 15-17, of U.S. Patent No. 10,438,254 B2.  The terminal disclaimer filed February 17, 2022, in compliance with 37 CFR 1.321, has been approved and has therefore overcome this rejection.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 5, 12, and 19, were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome this rejection of these claims.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  It is examiner's determination that the claimed subject matter requires an interaction between devices in order to implement the claimed process and that these additional elements and their mutual interactive role in implementation serve to integrate the abstract idea into a practical application.  Although merely restricting an abstract idea to a particular technological environment or field of use is not considered enough to render abstract subject matter eligible, in this case the interaction of devices results in the application of the abstract idea in a meaningful way beyond generally linking it to the technological environment.  The claim as a whole is therefore more than a drafting effort designed to monopolize the abstract idea. See MPEP 2106.04(d); 2019 PEG, Step2A2. In addition examiner believes it reasonable to consider the claimed subject matter as a whole significantly more than an abstract idea because it represents a technical solution to a technical problem by enabling conduct of an automated item listing process from the submission of an email while at the same time reducing the risk of accepting an email from a high risk entity, and thereby being subjected to a potential denial of service attack. MPEP 2106.05.

The previous office action indicated that the claims are allowable over the prior art, all remaining rejections being based on other grounds.  The subject matter indicated therein remains in the claims and no further relevant prior art has been located.  That 
Independent claim 1 is representative of all independent claims and recites inter alia
“receiving, from a client machine … an email comprising an email address; determining to generate a listing in the listing service based on the email; passing the email to a plain text parsing module…; parsing, at the plain text parsing module, the email comprising the email address; passing the email comprising the email address to a risk assessment module operating on the one or more computer systems; determining, at the risk assessment module based on the email address, that the email is high risk; and based on the determination that the email is high risk: determining, based on parsing the email, that the email is missing data for one or more fields for the listing; determining to withhold sending a form to the client machine requesting the missing data for the one or more fields for the listing; requesting additional credentials regarding a user identity from the client machine; receiving the additional credentials from the client machine; evaluating the additional credentials by verifying the additional credentials, the additional credentials comprising a code, a cookie of the client machine, a username and password pair, biometric data, or any combination thereof; in response to the evaluation, permitting the listing to be created; and automatically generating by… the one or more computer systems the listing in the listing service using the email.”

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution as treated previously.  See office action mailed December 17, 2021.  
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above combination of noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 23, 2022